GOLDEN
VI VEROLEUM
LIBERIA

Memorandum of Understanding

Incorporating Social Agreement

Between Sage June 11, 2016

Du, Wolee and Nyennue Communities
and Golden Veroleum (Liberia), Inc.

MEMORANDUM OF UNDERSTANDING AND CONTRACT
IRCORPORATING; SOCIAL AGREEMENT (THE MOU) BETWEEN DU,
WOLEE AND NYERNUE CORMUAITIES If DU-WOLFE TOWNSHIP,
EPANYAN COUNTY DISTRICT, SINCE COUNTY &ND GOLDEN
VEROLAUM LIGERIA C&VL) UN THIS 11TH DAY OF JUNE, A.D. 2016.

“LET THIS BE REGISTERED”

7. Sippor~ b a0) _

JUDGE OF THE MONTHLY AND PROBATE COURT

oO
IOS ___counry
aot
Prokated this___ y, QRS. eS ee AD. 2a
ROBATE CGURT
COUNTY
Ri DING TO Law
vo! O2R-KROWGS vase LF ~ & AL
Vorceay
———_—— — ___ COUNTY

OFFERED FOR PROBATION Bi By a
FE Regine 1

ATTY7CO! UNSELLOR- -AT-LAW, REPUBLIC OF LIBERIA

oa

Office of: the Nolary SIublic
Monkenado County 0G

Momovia, Libewa

NOTARY CERTIFICATE

Personally Appoared Before Me, in My Office, within the City
of Momovia, Montserade County, Republic of Vibervia this I _ day of
— JUNE AD, 2016, a daly qualified Notary Public for
and in the County of Monhenado and in the Republic Aforosaid the
Farty/ Parties fo the attached documents):- .
| MEMORANDUM OF UNDERSTANDING AND CONTRACT
INCORPORATING SOCIAL AGREEMENT (THE MOU)
BETWEEN DU, WOLEE AND NYENNUE COMMUNITIES
IN DU-WOLEE TOWNSHIP, KPANYAN COUNTY

DISTRICT, SINOE COUNTY AND GOLDEN VEROLEUM
LIBERIA (GVL) ON THIS 11° DAY OF JUNE, A.D. 2016.

and did in amy presence and in the fresence of each other execute and signed
hishetther gonuine stgnatinre (6) on the said Instumentb) as the
prowon 6) he/she/they aofresent and that the same was made in my
freence and declared ty each of them to te hissher Mhet voluntary actG)
and in hissherthei oun hand uniting 62. |

Thowfore, I Horence Stomn Wesley, Notary Public aforesaid,
have attached my Official Signature and Notary Fecal to avail when and
whore Necessary. |

J the undesigned have affixed my geomune Signature
altesting (o this hansaction ty the power wested in me this
pe day of. TUNE WG ag lb

36 6S FLOREN EMN WESLEY
i / \®)\__._ NOTARY PUBLIC, MONTSERRADO COUNTY, R.L.
{ NOTARY | $2.50 REVENUE STAMPS AFFIXED ON THE ORIGINAL

AES. WeSL ey) 5p
PUBLIC / *) — PROCESSED BY: SHERMAN & SHERMAN LAW FIRM
GOLDEN
GV | VEROLEUM
LIBERIA

Memorandum of Understanding
And Contract Incorporating Social Agreement (The MOU)
Between
Du, Wolee and Nyennue Communities in Du-Wolee Township,
Kpanyan County District, Sinoe County
and Golden Veroleum Liberia (GVL)

on
11" June A.D. 2016

Fee!
GV GOLDEN
VEROLEUM
LIBERIA

Memorandum of Understanding and Contract
Incorporating Social Agreement

THIS Memorandum of Understanding and Contract incorporating (hereinafter referred to as
“MOU”) is made and entered into this 11° June A.D. 2016, between Golden Veroleum (Liberia)-
(GVL) Inc., Republic of Liberia, a Liberian Domestic Corporation, (“GVL") represented by its
Authorized Signatories, named below, and the Du, Wolee and Nyennue Communities, Du Wolee
Township, Kpanyan County District of Sinoe County, Republic of Liberia, (hereinafter
interchangeably referred to as “Du, Wolee.and Nyennue Community” or “DWN Communities’,
having the same meaning whether singular or plural) represented by their self-chosen Authorized
Representatives, named below.

This MOU further incorporates the Contract Social Agreement between GVL and the Du, Wolee
and Nyennue Communities, Du-Wolee Township, Kpanyan County District, Sinoe County.

RECITALS:

WHEREAS, on 2™ September 2010, GVL was granted rights by the Republic of Liberia
under the provisions of a 65-year agricultural Concession Agreement to engage in the development
of land for oil patm and the production and sale of palm oil products, and the Concession Agreement
is referenced accordingly herein;

WHEREAS, GVL's investment in the business of oil palm production in Liberia is long term.
Stable engagement with communities brings considerable benefits in terms of jobs, careers, capacity
building, infrastructure, and other social and economic benefits, which, by their nature, provide
opportunities for communities to achieve desired changes in their economic and social development.

WHEREAS, the Du, Wolee and Nyennue Communities have invited and hereby confirm
GVL to develop their community land in specific areas herein further specified (whether held under
customary, traditional, communal, tribal, private usage or forest management or other rights, permits,
certificates or titles) which are not contested by other communities, for GVL’s planting and facilities.
This MOU also incorporates provisions for establishing a Community Oil Palm program to be owned
by the community's members.

WHEREAS, the Du, Wolee and Nyennue Community have collaborated with consultants for
the purpose of learning and considering through an Environmental and Social Impact Assessment
("ESIA”) about potential impacts of oil palm development, and have collaborated with assessors for
the purpose of also learning about and considering High Conservation Values ("HCV") on the Du,
Wolee and Nyennue Community's lands.

WHEREAS, GVL and Du, Wolee and and Nyennue Communities have collaborated thrqugh
participatory mapping to identify 1,449 ha (corresponding to approximately 3,579.03 acres, being
that one hectare equates to approximately 2.47 acres for the purposes of this illustration, or
14,200..2 Liberian Lots, being that one hectare equates to approximately 9.8 Liberian Lots for the
purposes of this illustration) of land for the development of oil palm by GVL and 289.8 ha additional
hectares (approximately 715.81 acres as per the above conversion, or 2,840.04 Liberian Lots
similarly) of land as may be required for the use of the Community (with support from GVL) to
establish a Community Oil Palm program.

+ WHEREAS, the Du, Wolee and Nyennue Communities has determined to their satisfaction
that such land they have identified and offered for oil palm development purposes, both for GVL
farms and for Community Oil Palm (also called the Outgrower Program), retains sufficient community
land for the community to use for future development, farm land and other purposes the community
has determined it will want to pursue. This agreement does not preclude the Du, Wolee and
GVL ia
LBt

Nyennue Communities from deciding at some later date that it may want to offer land outside this
agreement area for oil palm development or for any other purposes.

WHEREAS, Phase I, consisting of 629 hectares, comprises a nursery of 86 hectares,
facilities of 60 hectares and 483 hectares of planting area. It is recognized by the Du, Wolee and
Nyannue communities that there is an ongoing land claim between Du, Wolee and Nyennue
communities and Numopoh District from the River Wyanee down to Albert Fear Old Town region
which land claim includes the land in Phase 1 described above.

Phase Il comprising 1,449 hectares south of the contested area as indicated on the attached map
agreed by the communities, Du Wolle Township such development being agreed by Numopoh
District citizens as not contested area and to be developed by GVL upon further study and decision
by GVL.

Phase Ill, comprising approximately 289.80 hectares of land is planned for the use of the
Communities (with support from GVL) to establish a Community Oil Palm program in conjunction
with the 1,449 ha of GVL estate. The location of such land shall be decided between the parties to
this MOU and other stakeholders as necessary.

Phase IV, furthermore, for the sake of clarity, the parties shall consider in the future additional
hectares base on the availability and suitability of land as identified by the Du, Wolee and Nyannue
Communities in Du-Wolee Township . Such additional areas will be subject to a separate agreement,
which may be an addendum to this current MOU if parties so agree at that time. Such further area
would also contribute to additional land area for Community Oil Palm.

WHEREAS, there is an area marked grey on the map which, at the time of signing this MOU, was
the subject of other land claims by Worteh Township. In accordance with GVL's policy not to
develop land that is known to be contested, the Communities and GVL hereby agreed that this land
will not be developed pending resolution of the ownership of this land. Should ownership of the
whole or the part of this area be found to rest with the Du, Wolee and Nyennue communities, there
may be a further agreement between the Communities and GVL for development of part or the entire
developable portion of this land for oil palm. Such agreement, if reached, may be by addendum to
this MOU or subject to separate agreement, as may be determined between the parties.

; WHEREAS, this MOU outlines the process of engagement for future assignment of land for
cil palm development, social, employment and other economic benefits offered by GVL to Du, Wolee

and Nyennue Communities, and the Communities’ and GVL's approach to resolving grievances
should they arise.

WHEREAS, this MOU shall be registered through the Liberian Legal system and become
binding upon the parties hereto, their respective representatives, members, agents, counsellors,
heirs, successors in office, administrators and assignees, whether past, current or future, as though
they were specifically named herein;

NOW, THEREFORE, in consideration of the foregoing, Du, Wolee and Nyennue
Communities and GVL have agreed as follows:

A) Priority for jobs and training to be provided by GVL to Citizens of the Community

GVL shall prioritize suitably qualified and experienced, where necessary, Du, Wolee and Nyennue
Communities adult citizens for jobs and employment, training, promotion, and access to college and
university scholarships and business opportunities in accordance with Appendix A. For the
avoidance of doubt, where there is more than one suitably qualified and experienced candidate for a
particular position, preference will be given to citizens of Du, Wolee and Nyennue Communities in
Du Wolle Township Where there are insufficient suitably qualified, skilled or experienced citizens
A GV Lee

from within Du, Wolee and Nyennue Communities for available positions, the community accepts
and recognizes that GVL may and shall, as necessary, recruit people from Du Wolee Township. The
parties agreed that the communities shall inform GVL if suitably, qualified and experienced candidate
is not available in the communities for the position through a written communication in the line with
the timeline put forth by GVL, while GVL is to also inform the communities through writing if citizens
recommended for posts are found not qualified for the recommended positions before sourcing from
elsewhere. The communities recognizes that such decisions may be necessary business decisions
as part of GVL’s commitments under this MOU and will not seek to disrupt operations as a result of
such decisions being made.

B) Benefits to be provided by GVL to Citizens of the Community who are Employees of GVL

GVL shall provide, in accordance with applicable law, the Concession Agreement and any other
agreement made with Du, Wolee and Nyennue Communities or otherwise relevant to this MOU and
its provisions, timely wages, salaries and other benefits specified in Appendix B.

C) Benefits to be provided to Communities even if not employed by GVL

In accordance with the provisions for Community Development Contributions specified in the
Concession Agreement, GVL shall pay to the Du,Wolee and Nyennue Communities’ Community
Development Fund (CDF) US$5.00 per hectare annually for every hectare of developed (meaning
land planted with palms) land.' This will be governed with Du, Wolee and Nyennue Communities
through a Committee appointed in accordance with the Concession Agreement for development
projects that deliver services and community infrastructure improvements for Du, Wolee and
Nyennue Communities. In addition, GVL may construct and rehabilitate roads and bridges within
GVL concession areas and other areas that may be agreed on Du, Wolee and Nyennue
Communities land, which GVL and Du, Wolee and Nyennue Communities agree may be used by the
communities. Where such additional roads and bridges outside GVL concession areas may be
considered and agreed by GVL and Du, Wolee and Nyennue Communities, such roads and bridges,
and their conditions for use will be recorded and appended to the MOU. GVL shall provide Du,
Wolee and Nyennue Communities citizens’ access to GVL schools that are provided from time to
time and where places are available, university and college scholarships in accordance with
conditions specified in this MOU and elsewhere and healthcare facilities that may be provided from
time to time and where capacity exists. Where there are known and suitably qualified, experienced
and resourced entrepreneurs and business people in Du, Wolee and Nyennue Communities, GVL
shall invite them to bid for projects or business opportunities that may be available from time to time
in relation to GVL’s oil palm development activities.

D) Community Oil Palm Program supported by GVL

GVL shall support Du- Wolee Nyennue Community in the development of a Community Outgrower
Program for oil palm, which will be owned by the Community and/or its members under an
arrangement to be separately agreed. GVL shall work with Du, - Wolee and Nyennue Communities
and the Government of Liberia in accordance with the Concession Agreement to help the Du, Wolee
and Nyennue Communities to be able to develop a proportionate share of the total land it offers for
Community Oil Palm purposes. The implementation of the Outgrower Program is subject to the
Government sourcing appropriate funding as specified in the Concession Agreement. In general, as
may be agreed with Du- Wolee Nyennue Communities and subject to the Communities making the
land available for such purposes, GVL shall seek to help the Du, Wolee and Nyennue Communities
develop about 1ha approximately of land for Community Oil Palm purposes for every 5ha Du,- Wolee
and Nyennue Communities allows GVL to develop for oil Palm. The program will be offered in

‘ it should be noted that the CDF mentioned above is distinct and separate from any payments that GVL is
obliged under the Concession Agreement to pay to the Government of Liberia for developed land within
Developed Areas.
\ GOLDEN
5 VEROLEUM
) LIBERIA.

accordance with Appendix D and subject to terms, considerations, rules and regulations to be
agreed with the Du,Wolee and Nyennue Communities and program participants.

E) Development Timetable

The timing of investment and development is based on the partnership and agreements established
between Du, Wolee and Nyennue Communities and GVL and broader macro-economic factors. GVL
shall undertake the specified investments and developments listed in Appendix E. The precise
timing will be subject to the rate of land development as indicated in Appendix E, as well as:
uncertainties arising from logistical constraints; any land boundary disputes or community land
claims challenges that may arise subsequently that limit the ability to develop land; adverse weather;
issues concerning infrastructure and roads; training progress; and other external influences outside
the control of GVL that may arise from time to time.

F) GVL Commitment to Communities regarding Potential Impacts

GVL shall not pursue resettlement of the Du, Wolee and Nyennue Communities people from their
villages or towns. This has always been GVL policy. GVL has never resettled any community, village
or town and has not required anyone to do so on GVL's behalf. GVL adheres to all relevant laws and
regulations of Liberia, the requirements arising from being a member of the Roundtable on
Sustainable Palm Oil (RSPO), other good practice which it accepts is applicable and to partnership
with the Communities, in accordance with Appendix F.

G) Community Commitment to GVL

The Community similarly commits to adhere to all the relevant laws and regulations of Liberia,
appropriate good practice, and to partnership with GVL, in accordance with Appendix G.

H) Issue and Grievance Resolution process

Given the long-term nature of the partnership, it is possible that disagreements or differences may
arise between Du,Wolee and Nyennue Communities or its citizens and GVL. The company and
communities recognized the importance of addressing and resolving any such differences in a
friendly and timely way and as such have agreed to the attached Grievance Resolution Process
included in Appendix H.

1) Joint Safeguarding Plan for environment, people and properties

The Du, Wolee Nyennue and Communities and GVL recognized the need to safeguard forests close
to communities (including community forests). They also recognized the need to preserve and
protect other important lands and heritage, close to or within the defined areas of land which the
communities have invited GVL to develop or assist in developing as GVL farms and as a part of the
Community Oil Palm Out-grower Program. In addition to the forest and culturally important areas, the
communities and GVL recognized the need to protected specific species of animals and plants,
specific ecosystems of significant biodiversity importance and indeed the abundance of any animals
and plants beneficial to nature and to the long term wellbeing, safety and security of the
Communities, its citizens and GVL’s employees and operations. In pursuing the desire for
appropriate development, both the Communities and GVL recognize that the preservation of such
areas is in addition, essential for the long term benefit of the whole area, to protect the soil, maintain
a robust ecosystem, preserve the local climate as far as is possible, maintain local resources for
sustainable use and maintain healthy air, water and soil conditions. The details of these
commitments and how they may be implemented are set out in Appendix I.

J) Statement of Acknowledgement

This MOU has been drafted and agreed following a full process of Free, Prior and Informed Consent
(FPIC) in accordance with the requirements set out in the FPIC Guidelines and RSPO Principles and
Criteria in effect from time to time. In this regard, it is noted that —

PGa

GVLes
i

1. Du,Wolee and Nyennue Communities first approached GVL by way of a letter of invitation
dated 26" August 2012 offering communities land for oil palm development;

2. Du,Wolee and Nyennue Communities and GVL began the FPIC process on 16" September
2013; and

3. This MOU was finalized on 10° June 2016 and agreed for signature by legitimate
communities representatives as identified and agreed by Du, Wolee and Nyennue
Communities.

As an official endorsement of the agreed lands for development and confirming the detailed
participatory mapping and FPIC engagement process undertaken by the communities and GVL, the
communities formally attests to and signs the development map, being current as at 31st February
2016. The communities acknowledges and affirms that it may wish to enter into future negotiations
for transfer of additional lands, and that amended or updated maps may accordingly be appended to
and become part of this MOU. The formal endorsement is contained in Appendix J and is an
integral part of this MOU.

K) Documents of Reference

GVL and the Communities hereby acknowledge incorporation into this MOU of the reference
documents listed in Appendix K.

This MOU shall remain in force for the life of the Concession Agreement, unless otherwise mutually
agreed by the Parties hereto.

L) Review of the MOU and the Social Agreement

The Du,Wolee and Nyennue Communities and GVL shall undertake an annual review of progress on
implementation of the provisions of this MOU. Not later than five years from the date of signing the
MOU, the Du,Wolee and Nyennue Communities and GVL shall jointly consider whether the social
aspects MOU need to be updated to reflect changes in the way that the company and the
communities work together in fulfilment of the MOU, without undermining its fundamental intent or
purpose. Where a need is identified to update this MOU, Du, Wolee and Nyennue Communities and
GVL agreed that a full consultative process in accordance with FPIC guidelines in effect from time to
time will be undertaken. Suitable addendums will be agreed, signed off by Du, Wolee and Nyennue
Communities and GVL and added to this MOU to record any such changes so agreed. The
Communities and GVL commit to fulfil the basic provisions of this MOU through its lifetime in
accordance with its terms and consistent with the Concession Agreement. The existing MOU as it is
in force from time to time will remain in effect unless and until any mutually agreed changes are
signed off and appended to this MOU.

Signatories”

The Du- Wolee Nyennue Community hereby affirms that the signatories to this agreement on
behalf of the Community are freely self-chosen by the Du,Wolee and Nyennue Communities as their
duly authorized representatives and as such are authorized to sign such binding agreement, and that
such parties that are endorsing or witnessing the signing are doing so on the invitation of Du,Wolee

? It is assumed for the purposes of this MOU template that the signatories to this agreement on behalf of the
Community are likely to incorporate typical community leadership groups. It is the community's right to
determine its own representatives and the signatories in the signed MOU may differ from this template.

Provision is also made for other parties to attest and endorse. It should be noted that these are optional and
subsidiary to community signatories. This MOU should be clearly between representatives of residents of the
community and GVL. [This footnote is a reminder for the MOU template only. It should be removed from the
draft MOU once it is clear that, in accordance with FPIC guidelines, the community has indicated that it clearly
understands its right to nominate its representatives and to decide on its own decision-making processes.]

and Nyennue Communities and are accordingly authorized to endorse or
affirms that the signatories attached hereto are authorized by GVL to sign suc!

Community Representatives Committee

For GVL:

@ GVLex
NV LIBERIA

itness. GVL hereby
inding agreement.

ENDORSEMENT

Chiefs and Chief)

REPRESENTATIVE ATTESTATION AND

(Traditional Leaders including Paramount

and Youth leaders, E

Broad Based Leaders including Women,

Iders, Religious

Development leader, etc.
Women Leader ‘i
(ctx Ge.
Youth Leader
Lym 2 bMpds
Elder Rep
Religious Rep

Development Leader

lobe

Bextman) 5 tba BEF

©

Senhsten

DO'S Saya

6

SarGhh Meade Gd,

Th
GVL&ei
wv LIBERIA

Government Advisory and Civil Society Attestations and Endorsements

The signatories below witness that this MOU has been freely entered into and signed by legitimate
community representatives as identified and agreed by Du, Wolee and Nyennue Communities and

by nominated representatives of GVL. Signatories attest that they have read and understand the
contents of this MOU and the binding nature of it.

Government Authorized Representation at District, County, and/or National level as agreed by
Du,Wolee and Nyennue Communities, Du Wolee Township and GVL

Leap, KK. Preowrnrae Pax.

County Superintendent i

pa a
Moses ¢ Tawleh Stu erie> —
Development Superintendent
County Agriculture Coordinator

Lavtber. Se Fle lech fake

istrict Superintendent

Kesavan 4 rok er Nolbok
Lamse4 BR. Sdn emi
Hon. blole2!Tobdu$ Lip '

COWRA! = Swwey—

Witnesses

Civil society as decided by Du,Wolee and
Nyennue Communities

My. KP lad |
pw Tt Agoci ate
)G» Live:
GV Lis
APPENDIX A

Priority for Jobs and Training to be provided by GVL to Citizens of the
Community

GVL commits to recruiting suitably qualified and experienced citizens from within Du, Wolee and
Nyennue Communities where such people are available. Employment overall will be in proportion to
the hectare area of land that is being developed in accordance with industry standards. Employment
levels will follow the typical employment levels appropriate for each of the oil palm development
stages as indicated below.

On average, on a mature farm, the GVL standard for employment will be approximately one full time
job for every 6 hectares planted. During the Land Preparation and Planting Phases: GVL or its
contractors will progressively employ or contract a workforce to carry out land surveys, demarcation,
underbrush clearing, transportation, tree felling, construction, security, seedlings movement and
planting, and other tasks. The amount of this work is variable over time and depends on how quickly
GVL can progress.

It will be possible for citizens from Du,- Wolee and Nyennue Communities to work in other GVL
operational areas, where suitably qualified and experienced citizens from those areas are not
available. On a corresponding basis, where there are no or insufficient suitably qualified, skilled and
experienced citizens from within Du,Wolee and Nyennue Communities for available positions, the
community accepts and recognizes that GVL shall, as necessary, in its sole discretion, recruit people
from outside Du,Wolee and Nyennue Communities.

Du, Wolee and Nyennue Communities and GVL recognize that non-skilled jobs should, as a matter
of priority, be offered initially to citizens of the community in the areas where land has been offered
for oil palm development. Where there are permanent skilled field jobs in the MOU area, GVL shall
seek to undertake on the job training and other locally-provided training for suitable citizens of Du,-
Wolee and Nyennue Communities to take on these jobs in due course in accordance with the
Employment Guide in effect from time to time.

Where there are known and suitably qualified, experienced and resourced entrepreneurs and
business people in Du, Wolee and Nyennue Communities, GVL shall invite them to bid for or
develop business opportunities that may be available from time to time in relation to GVL’s oil palm
development activities. All things being equal, GVL shall endeavour to give preference to tenders or

business propositions from entrepreneurs and business people who are resident in Du,- Wolee and
Nyennue Communities.

GVL shall support adult literacy and numeracy education programmes established for citizens in the
community, in accordance with the policies of the Government of Liberia, to train citizens for jobs
which require literacy and/or numeracy skills. In particular, during the development phase, the
community will be entitled, in proportion to the total land under development which has been offered
by the community as well as the Population in the community, to a share of the provision of up to
US$25,000 GVL provides annually across its farms for such purposes. The community will (and GVL
shall support if requested) organise numeracy and literacy programmes using local teachers or other
resources. GVL shall make payments to support the smooth progress of the programme based on
the results of monthly tests of participating adults.

GVL shall provide on the job technical training for citizens who become employees and who
demonstrate an appropriate aptitude for advancement into skilled jobs and management, which
require particular qualifications and experience, based both within the Du, Wolee and Nyennue
Communities area and elsewhere in GVL.

GVL shall prioritise suitably qualified students who are put forward by Du, Wolee and Nyennue
Communities for consideration for college and university scholarships. These students will be eligible

App. B-1
GV LS

for support on a proportionate or otherwise pre-determined basis from the scholarship funds GVL
makes available on an annual basis to the Government.

GVL shall prioritise suitably qualified employees for trainee Cadetships towards management jobs.

Nothing in this MOU affects the already-established rights of existing employees, trainees, students,
cadets or vendors. In particular, their existing rights to employment or to business arrangements will
not be affected by the provisions of this MOU.

GVLE=
APPENDIX B

Benefits GVL shall provide to
Community Citizens Who Are or Who Become Employees

A) Employment and wages and other

Wages and salaries in GVL meet Liberian Laws and Regulations and Minimum Wage rulings, as well
as Terms and Conditions of the Collective Bargaining Agreement agreed with the workers’ union
GOVAWUL.

Currently, GVL provides —

1. 50kg of rice per employee per month providing the worker completes a specified number of
days of work that month;

2. Annual paid vacation leave;

3. Maternity leave;

4. Bereavement payment; and

5. National Social Security and Welfare Corp (NASSCORP) contributions.
Qualified staff in designated jobs can receive a subsidized motorcycle without the need to make a
down payment. The specifications of the plan will be determined over time.
B) Training and advancement:
Where GVL determines, it will provide skills training to employees of the company.
This includes -

1. On-the-job training;

2. Head gang and supervisor training;

3. Cadet/management development for qualified candidates;

4. International secondment for qualified candidates (e.g., learning modern mill engineering
methods); and

5. Vocational training (for instance, heavy equipment operator certified training, and skills in
mechanic and construction trades.)

Employees with good skills, plus a willingness and ability to advance and manage parts of the
business, will be encouraged to do so. GVL wishes to create and build management and technical
support capabilities from within the communities where it has signed MOUs.

C) Education of employees’ children

GVL, where agreed with the community, will build or invest in schools, in line with Ministry of
Education criteria, for the children of GVL employees in suitable areas within the MOU area,
starting at kindergarten and primary school and up to high school. As is the practice in this industry,
these infrastructure facilities will likely only be built or invested in after the operational area has been
established, infrastructure design is clear and permanent structures are being built. When these
facilities are not built or invested in at the outset of the MOU, it will be made clear when and under
what conditions such facilities will be built.

Schooling will be free for the dependent children of employees who are resident in the Du, Wolee
and Nyennue Communities.
7. OS.

App. B -1

Ay GV Les

In line with appropriate Ministry of Education criteria, GVL shall work with the Ministry of Education
as appropriate, to confirm locations for schools, build schools it has agreed to provide, recruit and
pay for teachers, maintain schools and provide study items in schools which it builds or agrees to
support. Such support will be for a fixed term and may be renewable.

Currently, GVL donates US$100,000 per annum to the Government for scholarships for agriculture
students and for students seeking to undertake other courses which support core oil palm activities,
where suitably qualified Liberians who are able to work at GVL farms are not readily available.
Suitably qualified students from Du,Wolee and Nyennue Communities will be eligible to participate in
these scholarships. These students will be eligible for support on a proportionate or otherwise pre-
determined basis from the scholarship funds.

D) Healthcare and clinics
GVL shall provide employees and dependents health care and medical treatment free-of-charge.

Health clinics will be constructed, equipped and staffed by health care personnel and nurses in
accordance with the provisions in the Concession Agreement. If these facilities are not built or
invested in at the outset of the MOU, it will be made clear when and under what conditions such
facilities will be built.

GVL shall pay the health care staff in clinics which it provides.
E) Housing and facilities

GVL shall offer modern style free-of-charge family and bachelor housing within the developed area
for full-time employees and their dependents that wish to live there, in accordance with the
requirements and specifications set out in the Concession Agreement.

Housing will have —
1. Free electric power;
2. Running piped water;
3. Toilet, sink and shower enclosure; and

4. Kitchen.

The housing -may be built in temporary form starting in year 2, and permanent houses will typically be
built starting in year 4 of new GVL farm areas.

GVL farm townships will have —

1. Market place;

2. Community center (providing space for meetings, worship and prayer and community
events); and

3. Sports field.

Normally these community buildings will be built within 1-2 years of the first housing units being
developed in a new GVL farm area.
cvL=
APPENDIX C

Benefits GVL shall provide to Communities and
to Citizens Who Are Not Employees or Dependents of Employees

A) Employment priority at GVL

As specified in Appendix A, priority for jobs will be given to suitably qualified and experienced
citizens from within Du- Wolee Nyennue Community.

B) Community Development Fund payments and usage

The Community Development Fund (CDF) shall be used to pay for additional facilities, in addition to
what is mentioned herein, over the whole life of the GVL concession. These additional facilities will
be proposed by the Community.

In accordance with the provisions for Community Development Contributions specified in the
Concession Agreement, GVL shall pay to the Du, Wolee and Nyennue Communities’ CDF US$5 per
hectare annually for the duration of the agreement, for every hectare of developed (meaning planted)
land.

The CDF shall be used for development projects for the direct delivery of services and community
infrastructure improvements for Du,Wolee and Nyennue Communities. GVL shall participate in a
needs and planning survey with the Community when the CDF is established. This will be repeated
from time to time to guide planning for the use of CDF funds.

The fund will be governed by representatives from both the community and company in accordance
with the provisions of the Concession Agreement.

GVL and the community will work to establish the CDF by the end of the first year in which there is
developed land in the MOU area.

C) Healthcare and clinics access

GVL shall provide access to GVL health care and medical facilities to citizens of Du,Wolee and
Nyennue Communities who are not employees or dependents of employees, subject to availability
and at minimal cost. Priority will be given to employees and dependents of employees.

D) Roads and bridges

GVL may construct and rehabilitate roads and bridges within GVL concession areas for operational
purposes, and other areas that may be agreed at the community's request, on Du,Wolee and
Nyennue Communities land, generally to meet local community needs.

In general, such roads and bridges within concession areas may be used by citizens of Du, Wolee
and Nyennue Communities for community purposes. These purposes may include, for example, the
transportation of goods and materials in support of community and individual building on areas

identified by the community for town and village development, and for business purposes within the
community.

Where road traffic is excessive or interferes with the effective operation of the GVL farm, GVL may,
after consultation with the community, restrict the movement of non-GVL traffic on roads in GVL
concession areas by means of access controls and/or tolls or other measures. GVL undertakes to
exercise all reasonable measures before consulting with the community on restricting traffic.

E) Wells and pumps

GVL shall build wells equipped with hand pump for communities with population ranging from 25-150
where water supplies are affected as a result of oil palm development activities to ensure clean and

safe drinking water in housing provided by GVL in developed areas. Hand pump construction shall
also be in line with national WATSAN policy.
\/ S882

F) Local Business

GVL shall endeavour to provide opportunities for local business people and entrepreneurs who
provide goods and services which may be wholly or largely provided from within the community. GVL
shall endeavour to ensure they have access to bid for or develop business opportunities that may be
available from time to time in relation to GVL’s oil palm development activities. In addition, GVL shall
offer market areas in GVL farms so communities can sell to employees. Such market areas will be
provided in accordance with a separate agreement which specifies which trades and businesses are
permitted and which are not allowed. Such opportunities may include -

1. Construction work;

Lumber and carpentry works;
Brick making;

Furniture making;

Garment making;

oan F Y N

Poultry farming; and
7. Other types of service and trade activities that provide opportunities for alternate livelihoods.

Disallowed trades will include drugs, sex, illegal trade in animals and plants, and others that will be
specified in the agreement, including illegal pit sawing or logging.

All things being equal, GVL shall give preference to tenders or business propositions from
entrepreneurs and business people who are resident in Du, Wolee and Nyennue Communities.
GV Lis
APPENDIX D

Community Oil Palm Outgrower Program

GVL is committed to, and under the Concession Agreement required to support, the establishment of
oil palm with community farmers under a Community Oil Palm Outgrower Program (the “Outgrower
Program”). The Concession Agreement specifies that the Government of Liberia will have an
instrumental role in developing the framework for implementing the Outgrower Program, including
identifying sources of funding and being responsible for raising funding. The Community Oil Palm
scheme that GVL will implements shall comply with the applicable terms and conditions of any
Outgrower Program that will be established.

GVL shall consults, advice and support the Du, Wolee and Nyennue Communities over time to meet
the qualifications and requirements that may be needed for participation in the Outgrower Program.
GVL therefore encourages the communities which offer it land for oil palm development to identify
additional land that may be suitable for the Community Oil Palm Outgrower Program. GVL supports
this work and, under this MOU, GVL shall work with Du,Wolee and Nyennue Communities as
requested to identify suitable areas for Community Oil Palm.

In general, to achieve a fair distribution of Community Oil Palm among communities that sign an
MOU with GVL, GVL shall work with Du,Wolee and Nyennue Communities to develop about one
additional hectare approximately of land for a Community Oil Palm Outgrower Program for every five
hectares of land of GVL company oil palm. If Du,Wolee and Nyennue Communities wishes to
develop a greater proportion than this of the total land it offers for oil palm development, GVL shall
work with the community to do so as far as is practicable.

GVL shall supply training, technical advice, seedlings, tools and fertilizers at cost and free of import
duties subject to what has been stated in the Concession Agreement and in other applicable Liberian
legislation.

The Communities shall contact GVL to buy the oil palm fruits that the Du, Wolee and Nyennue
communities produces through the Community Oil Palm Outgrower Program which GVL supports.
GVL shall guarantee to purchase the fruits at regulated and transparent prices for processing at
established mills.

The Community Oil Palm Outgrower Program will ideally start in year 3 of development, subject to
the Outgrower Program referenced in the Concession Agreement above being implemented, as at

that time the communities will have gained experience from participation in GVL oil palm
development.

The details of the Community Oil Palm Outgrower Program will be set out in a separate document
which, when agreed between the communities and GVL and signed accordingly, will be attached to
this MOU as an integral part of the agreements in place between the communities and GVL.

Oil Palm Development Fund

In accordance with the Concession Agreement, each year GVL shall Pay 1/2% of annual sales of oil
palm products into a national Oil Palm Development Fund. While this payment is not made directly to
the Community, the proceeds are to be used by the Government of Liberia to support and promote
community and smallholder oil palm development which will be in addition to the Community Oil
Paim Outgrower Program. GVL shall support the Du, Wolee and Nyennue Communities to apply for
disbursements from this Fund.

Approximate Timetable for Initial Development

GV J gouges
@GVL&-

APPENDIX E

Item
Timing
Projects to be funded by GVL |
1 Site facilities construction (1 Division Office) The proposed date depends on the successful 2018 1 year 2019
clearance of the area so that the location of the
office may be confirmed in a timely manner
2 Maintenance of X wooden bridges on roads leading from In line with GVL operational needs for Estate 2016 Ongoing Ongoing
Blue Barrack — Nyennue Community & Panama- Johnny roads. . . |
Community as marked up on supplementary maps As agreed with the community for community |
appended to this MOU. Such maintenance to be roads. |
undertaken until such time as proper road maintenance of |
Public roads is taken up by the proper authorities. |
4 | Land preparation In accordance with development schedule; as 2016 ‘Ongoing Ongoing |
soon as Possible after MOU is signed with target |
5 Planting in the field In accordance with development schedule; as 2016 Ongoing Ongoing |
soon as possible after MOU is signed with target |
completion within 2 years of commencing work if |
z Install and maintain hand pumps for communities whose Water quality monitoring to start as soon as 2016 Ongoing Ongoing |
water source is affected by company operations possible after MOU signature. First hand pumps
ason starts. a
GVL housing construction When whole area agreed under this MOU is Oct. 2018 Ongoing Ongoing |
planted in 2 years |
Payment to Community Development Fund (CDF) The first payment to the CDF account will be 2017 Every year for |
made in the first calendar year following the year duration of |
in which land is first planted, providing that the agreement |
community and GVL have completed |
arrangements to set up the CDF committee and |
bank account |
Organizing COPP In accordance with the provisions of Appendix D 2018 Ongoing Ongoing |
of this MOU. i |
Begin works for COPP In accordance with the provisions of Appendix D 2020 ‘Ongoing Ongoing |
of this MOU.. |
Planting COP In accordance with the provisions of Appendix D 2020 Ongoing Ongoing |
~of this MOU. = = =
First harvesting of COP In pecans with the provisions of Appendix D 2023 Ongoing | Ongoing
GVL support for school. After 1,000ha land clearance has taken place 2017 l }

App. E-14
GOLDEN
L vexcizum
LiBeRIA

If the nature of the support is not agreed before the date of
signing of the MOU, it will be defined by an addendum to
this annex. The support may take the form of rehabilitating
a suitable existing school. Other support may include the
funding on a temporary basis of teachers’ salaries and the

and when 500ha planted. Concession
Agreement states are within reasonable distance
of employee housing units

provision of furniture and stationery.

Projects to be funded by CDF |
Construction of Township Administrative Building 2018 2 years 2020
Construction of Township Health Centre 2021 2 years 2022
Construction of Township Guest House 2022 2 years 2024

* such as hectares made available under this MOU

App. E-2

N
ce
couen
GV L fest

LIBERIA
APPENDIX F

GVL Commitment to Communities and Citizens
Regarding Potential Impacts

A) Land Negotiations and No Resettlement

GVL has never resettled and will never resettle any community. This has always been and will
remain GVL policy.

GVL is a member of the RSPO and is a responsible, long-term investor in Liberia. GVL shall always
conduct environmental and social impact assessments and undertake a comprehensive social
engagement programme in accordance with the RSPO’s P&C and FPIC guidelines. These must be
observed and complied with as part of the process of agreeing the use of any community land for oil
palm development. This is essential to ensure that the community offers land for oil palm
development freely, having received all the information it needs in a timely manner to make an
informed decision. As part of this process, the Du,- Wolee and Nyennue Communities has indicated
from the outset via a letter of invitation to GVL duly signed or endorsed by legitimately appointed
community representatives that it would like to offer community land to GVL for oil palm
development. The community has been asked at several stages throughout the FPIC process to
reaffirm its willingness to offer land. This MOU is a culmination of a major phase of the on-going
FPIC process, as it is a formal, legally recognised and binding statement of agreement between the
community and GVL as to the terms on which the community has offered land to GVL for oil palm
development.

This FPIC engagement process is an on-going process for the duration of the MOU. If the
community decides subsequently that it wishes to offer further land to GVL for oil palm development,
beyond what has already been agreed under this MOU, this additional land will be the subject of a
separate process that complies with RSPO P&C and FPIC guidelines in effect from time to time.

B) Adherence to all Liberian Laws and Regulations
GVL agrees to adhere to and observe applicable Liberian laws and regulations.

GVL shall adhere to the Environmental Protection and Management Law of Liberia, the New
Forestry Reform Law of 2006 and any other law or regulation of Liberia, including applicable
regulations made by the Environmental Protection Agency (EPA) and the Forestry Development
Authority (FDA).

C) Respect for Community culture and sacred values

GVL asserts that it has made and will continue to make every effort to identify, with appropriate
community participation to a standard that, at the minimum, complies with the RSPO P&C and FPIC
guidelines as well as applicable Liberian law, lands that will not be developed for oil palm. Such land
will be clearly enclaved and/or arrangements put in place to avoid damage during the land
preparation process. Such lands will include -

1. Community protected areas, including cemeteries, shrines, sacred forests, special forest
collection areas (e.g., for special medicines) and other areas identified as culturally
significant and important to the community;

2. Old towns the community wishes to preserve; and

3. Other agreed cultural or economic areas and items that are identified by the community as
important to its well-being.

GVL and the community acknowledge that, given the history of Liberia and the movement during
periods of conflict and hardship of citizens away from established community areas, it is possible that
some sites of social and cultural importance to the community may be difficult for community

App. F-1

Rf
Gouven
\/ LL Speteon
LIBERIA

members to identify. The community commits to address and resolve any such issues internally
before discussing outstanding matters with GVL.

D) Compensation for active farms

As a rule, GVL shall not wish to convert to oil palm active farms held by community citizens for crop
growing purposes, but only to convert land which has been agreed by farmers and communities may
be used and where the crops have already been harvested.

Before any agreement to convert active farms to GVL farms, GVL and individual farmers will carry
out field surveys and crop counts. If there is then an agreement between the farmer and GVL for the
farmer to offer the land at an agreed time to GVL for oil palm development, compensation for any
crops on the land at that time will be paid to the farmer at a rate set by the Ministry of Agriculture or
other rates as may be agreed from time to time. If agreed, compensation will be made in an open
forum with witnesses. Any decision consented to by the farmer and GVL is final and binding on both
the farmer and the company.
mn GOLDEN
é GV VeroLeum
K UiBERIA

APPENDIX G

Community Commitment to GVL

The community will —

‘e

10.
tt.

Allow GVL safe and undisturbed use of all land that has been agreed under the MOU for oil
palm development and related infrastructure or identified conservation areas;

Work in collaboration with GVL to resolve any emerging issues which cannot be immediately
resolved (also see Appendix H on complaints and grievance management);

Participate in activities that protect High Conservation Value (HCV) and High Carbon Stock
(HCS) sites identified and demarcated within GVL farm areas;

Make its own best endeavors to maintain the quality of the water bodies by banning the use
of chemical and explosive techniques for fishing purposes and by taking a responsible
approach to the disposal of waste and faces within the concession areas;

Collaborate with GVL to stop illicit drugs being sold in communities within GVL concession
areas;

Make its own best endeavors to protect the investment from thieves, sabotage and any
illegal activities and respect the private property of GVL;

Work with GVL to protect wildlife by stopping and reporting to the appropriate authorities
non-approved hunting activities and by enforcing zero tolerance to hunting and biodiversity-
damaging activities in the farm areas and surrounding forests;

Assist GVL to maintain zero tolerance to illegal and unauthorized burning, pit-sawing or
logging of forest areas and forest materials in concession areas;

Assist in sharing factual information about the operations of GVL;
Fully participate in awareness and sensitizing activities about the GVL oil palm project; and

Actively engage in programmes to monitor and evaluate activities and improvement projects
within and related to the operation of the GVL oil palm project, associated conservation
agreements and community relationship developments that may be implemented from time
to time.
rn GOLDEN
GVLE
APPENDIX H

Issue and Grievance Resolution Process

The community and GVL agree to implement the Grievances and Complaints Standard Operating
Procedure (SOP). The SOP will be subject to review and consultation with the community to seek its
continuous improvement.

The community and GVL, as parties to the MOU, agree to resolve issues, concerns, grievances and
conflicts, perceived or actual, arising from community or GVL operations and activities within the
concession area that may adversely negatively impact on either party.

The parties agree that reporting of a grievance or complaint by a community member may be made
to either GVL or community representatives in writing or verbally. Any party who receives a
complaint or grievance must report it to the GVL Sustainability Department or to a GVL manager
within two days. If it is clear that the authorised community representatives are not already aware of
the complaint, GVL shall notify them that it has received a complaint or grievance within 24 hours of
formal receipt of the complaint or grievance.

Each report shall be duly recorded by GVL and made available to the reporter as well as to the Joint
Committee as specified in the Grievance SOP.

After the complaint has been received, investigations, including in the field as necessary, should be
carried out by the Joint Committee and the complainant and/or the complainant's representative to
verify the complaint.

The parties agree that, after the investigations have been completed and providing the complaint has
been upheld, a meeting will be arranged involving the Joint Committee and the complainant and/or
the complainant's representative to agree on actions to address the complaint. The complainant
should have the right to agree or disagree with the decision reached.

If the complainant agrees to the decision, GVL shall, within 10 working days after the decision being
agreed, submit an action plan to address the complaint accordingly. The action plan to be presented
by GVL shall be used by the Joint Committee, the complainant and/or the complainant's

representative to monitor action by all involved parties to implement the decision in a satisfactory
manner.

If the complainant disagrees with the proposed decision and continues to disagree after reasonable
efforts have been made to find a mutually satisfactory resolution, the complainant has the right to
seek legal redress in court. If this happens, the Joint Committee will determine whether it is
necessary and appropriate to work together to defend against any legal action.

App. H-1

GVLS
APPENDIX I

Joint Safeguarding Plan for
Environment, People and Properties

The Du,Wolee and Nyennue Communities and GVL recognize the need to safeguard forests close to
communities (including community forests). They also recognize the need to preserve and protect
other important lands and heritage, close to or within the defined areas of land which the community
have invited GVL to develop or assist in developing as GVL farms and as a part of the Community
Oil Palm (COP) programme. In addition to the forest and culturally important areas, the community
and GVL recognize the need to protected specific species of animals and plants, specific
ecosystems of significant biodiversity importance and indeed the abundance of any animals and
plants beneficial to nature, and to the long term wellbeing, safety and security of the Community, its
citizens and GVL’s employees and operations. In pursuing the desire for appropriate development,
both the Community and GVL recognize that the preservation of such areas is essential for the long
term benefit of the whole area, to protect the soil, maintain a robust ecosystem, preserve the local
climate as far as is possible, maintain local resources for sustainable use, and maintain healthy air,
water and soil conditions.

GVL recognizes that the community is permitting GVL to use certain of its lands for oil palm
development. In doing so, it agrees that GVL should manage and maintain those areas of community
land in a responsible and sustainable manner for the duration of this MOU being in effect. GVL also
recognizes that it has no jurisdiction over, or direct responsibility for, any lands not within the formal
MOU area. Nevertheless, the Du,- Wolee and Nyennue Communities and GVL recognize that GVL’s
presence will have impacts on areas of community land which are not within the MOU area. The
Community and GVL therefore agree that it is appropriate to put in place provisions for the joint
safeguarding of these areas as specified in this Appendix and as may be provided for from time to
time in other agreements which the Du,- Wolee and Nyennue Communities and GVL may both be
party to, either on a bilateral or multilateral basis. Such agreements may include but not be limited to
Community Conservation Agreements and Production Protection Agreements or any other
agreements where there is a conservation commitment on community land adjacent to or near areas
covered by an MOU between the Community and GVL.

For the securing and safeguarding of forests, Community forests and other important lands and
heritage -

1. The parties agree to regulate and prevent forest clearing including tree felling, pit-sawing,
burning and other non-constructive means of bush clearing, in areas designated for
conservation and protection within MOU areas. In areas outside MOU areas, the Community
and GVL shall cooperate, as appropriate, on a bilateral or multilateral basis in accordance
with any addendum to this MOU or as part of a separate agreement.

2. GVL agree to assist in this by providing community sensitization and education. Where
agreed it will contribute to helping communities in conservation efforts, for example through
the provision of maps, assisting the Community signpost protected sites, helping monitor
and patrol such areas as to be agreed, installing checkpoints and providing training.

For the Securing and safeguarding of the lands developed by GVL and under the COP programme,
especially from fires (particularly in the dry season) that may spread from any type of activity, and
from entry or theft by anyone -

1. The Community agrees to forbid clearing and burning activities, farming and construction, in
established riparian, (meaning river, stream and creek) buffer zones and other buffer zones,
plus any other areas where the Community and GVL may agree.

Tr]

App. K-14

2s

GoLven
GV L_eretem
UBERIA

Both parties agree to the establishment of fire, buffer and theft patrols and guards where
needed, drawn from reliable GVL staff and members of the community hired for such
purposes. Such community members may be funded by GVL or by another party as part of
any agreement put in place.

Both parties agree to the establishment of fire-breaks and trenches where needed to secure
GVL, COP and community plantings and properties.

For the safeguarding of protected species of animals and plants, and indeed the abundance of any
animals and plants important to the protection and preservation of local ecosystems -

1.

GVL agrees to forbid any hunting at all by any GVL employee who is not a citizen of the
Community;

GVL and communities agree to forbid the hunting by any individual, whether a citizen of the
Community or otherwise, of animal and bird species legally protected under Liberian law,
such as chimpanzees (“baboon”), pigmy hippo and fresh water crocodiles, in community
forests, other community land and the land areas planted, developed or conserved by GVL
and the COP programme under this MOU;

The parties agree to forbid any hunting or farming of any kind in the riparian/river buffer
Zones established to protect rivers, creeks and streams. Fishing by trap and/or line and net
is allowed by community citizens and GVL employees, provided this is done without the use
of chemicals, damming of watercourses, nets that span the watercourse, fine nets that trap
all water life, explosives, or diversion or draining of watercourses in community rivers, creeks
or streams, whether in riparian buffer zones or in areas outside such buffer zones that may
be agreed from time to time under this MOU or as part of any other bilateral or multilateral
agreement that may be put in place.

For securing and safeguarding the safety and security of Community citizens and GVL people, and
secure the properties of each, especially from strangers and outsiders wishing to settle permanently
or otherwise take up activities in or near towns, lands, camps and areas planted by the Community,
GVL and under the COP programme -

1:

The Communities agree to forbid and prevent settlement, farming or housing, and any
hunting of protected species, in preserved areas, conservation areas and buffer zones;

To support these areas and citizens, staffs and assets, the parties agree to establish
appropriate security measures and capability as may be agreed from time to time by

addendum under this MOU or as part of any separate bilateral or multilateral agreement that
may be put in place;

The parties agree that any security measures so put in place will not hinder the passage of

Community members, GVL people, or any other lawful authorities or persons from passing in
the normal conduct of their legitimate activities;

The parties agree that the Communities will not allow the settling and establishment of
housing, farms or activities by any strangers in the Community's lands, without careful
vetting by the appropriate Community decision making body, and binding any people who
are allowed to move onto, use or pass through Community lands to the terms set out in this
MOU and any future addendums or separate bilateral or multilateral agreements that may be
put in place from time to time;

The Community will conduct future farming activities in the areas within designated farm land
areas. No areas agreed and designated as protection, conservation or buffer zone areas will
be converted for farming purposes. The Community further commits that it will prevent any

App. K—2

persons, including but not limited to, community members, newcomers, and strangers, from
making farms in the forest areas and other areas preserved or set aside for protection,
conservation and buffer zone as agreed on the MOU map and/or as may be agreed from
time to time by addendum under this MOU or as part of any separate bilateral or multilateral
agreement that may be put in place. The Community takes full responsibility for any violation
of this commitment by its members.

The parties, GVL and Community, agree and recognize that arrangements for safeguarding the land
and protected animals, plants and ecosystems are serious and important, because of the heritage to
be provided for future generations of Community citizens. The parties also recognize and agree that
conservation must go together with oil palm development in order for this project to proceed
successfully and sustainably and for on-going economic development. This MOU recognises that in
order for the company to maintain its international certification (RSPO and other) and the ability to
sell its products, the community also acknowledges that it can only continue to receive full benefits
from the project (such as jobs, scholarships, social infrastructure projects and CDF) if it adheres to
its commitment to responsible conservation.

The Community hereby states that it is mutually agreed and understood that any violation of this
conservation commitment may compromise the overall oil palm development project and also the
Social Agreement commitments and employment, and may result in a stop to all future development
of the area as indicated on the MOU map or any other map that may be added from time to time to
this MOU by addendum or as part of any other bilateral or multilateral agreement that may be put in
place for such purposes.

Within the first 12 months of signing the MOU, the parties agree to enter into a joint process to define
specific environmental policies and conservation goals, including sensitization, planning and training
for monitoring, defining mechanisms for the enforcement for compliance/non-compliance and
creating on-going conservation monitoring teams and processes. This process would be run by a
small joint team comprising members from GVL, local communities (2-3 per community), relevant
government agencies and qualified Civil Society Organizations. This process is anticipated to take
up to 6 to 12 months for full definition and if appropriate may result in a Conservation Agreement.
Production Protection Agreement or similar that may be appended to this MOU.APPENDIX J

GOLDEN
GVLS8e

LIBERIA
Statement of Acknowledgment and

Acceptance of Land

the Use of Which Has Been Granted by the Community
to Golden Veroleum (Liberia), Inc.

for Oil Palm Development Purposes

We, the tribal leaders, chiefs, elders, women, youth and other legitimately appointed and recognised
representatives of Du, Wolee and Nyennue Communities, Du Wolee Township, Kpanyan District,
Sinoe County, Republic of Liberia, do hereby freely, voluntarily, and without the use of force or threat
by either the Government of Liberia or GVL, consent to and accept, as nominated representatives of
the community, that the community has granted use of determined areas of its land as described in
and evidenced by the maps attached to this MOU for the purpose stated in the Concession
Agreement between the Government of Liberia and the Concessionaire. This is for the
Concessionaire to undertake a large scale commercial grade oil palm plantation in Liberia and
associated outgrower program, together with the related infrastructure to process and market certain
oil palm products, including biofuel and biodiesel, for the duration of the Concessionaire’s
Concession Agreement with the Government of Liberia or any extension of the same.

That the decision made by us, the tribal leaders, chiefs, elders, women, youth and/or other
legitimately appointed representatives of Du, Wolee and Nyennue Community, Kpanyan District,
Sinoe County, Liberia, do hereby acknowledge that the consent to the use of community land by
GVL, is an informed decision of the community at large. It is based on prior consultations held with
GVL. We confirm our understanding and appreciation of the purpose to which the 1,449.85 hectares,
of land will be committed and the ancillary and/or derivative social benefits that are expected to
accrue to us, the community, as represented by the tribal leaders, chiefs, elders, women, youth
and/or other legitimately appointed representatives of Du, Wolee and Nyennue Communities,
Kpanyan District, Sinoe County, from the operation of the Concessionaire in the District.

For the avoidance of doubt, it is hereby acknowledged by the signatories to this agreement that it is
signed following a proper process of Free, Prior and Informed Consent (FPIC) in accordance with the
Roundtable on Sustainable Palm Oil (RSPO) Principles and Criteria and FPIC guidelines, as well as
relevant law and regulations of Liberia, in effect at the date of the signing of this agreement.

REQUIRES SIGNATURES
APPENDIX K

Documents Referenced in this MOU and
Made Available and Exchanged

ts

2.
3.
4

GVL Concession Agreement.
RSPO Principles and Criteria (2013) and GVL membership details.
FPIC Engagement Agreement, signed on 23 May 2013.
GVL Standard Operating Procedures (SOPs) and support forms for —
a. FPIC and compensations; and
b. Grievances.

Signed and endorsed maps of community areas that are subject to the terms of this agreement,
including community land the use of which has been granted to GVL for oil palm development,
land retained by the community for its ongoing and future use, enclaved land, riparian buffer
zone land and any areas of land agreed for Community Oil Palm.

When available, any relevant Community Oil Palm program draft proposal, draft and final plans
and documents.

When agreed, any Conservation Agreement, Production Protection Agreement or similar
agreement that may be put in place.

App. K-5
@GVise .

Fipmrian Dor 95.48 Ha
Feract Conservation : 34273 Ha
High Consewation Value 4:0.86 Ha

High Consawation Value 6 :2970 Ha

App. K-14

j

Nirk soe + 06. (ts Fale
BB

a = 5 SS
NV We SeRoLsin
"¢ ee ea ‘cv
BRIDGES REHABILITATION PLAN
IN DOE-WOLLEE NYANNUE COMMUNITY

EAST SINOE REGION OPALM DEVELOPMENT
SINOE COUNTY, LIBERIA

SE
sq \ Ga,

- eg
<< ia ss

Legend
ee LP ee ct oGSRCIe
l

NY oMOKCA eo Tel —e DIE

Fa
——_ Kpanyan Administrative District Boundary
irumopon contested area fl edeccet
IS20WN Township Boundary

(_} Potential Area To Be Developed in DWN
“//, boa fot HCV Demarcation

[DWE Block Pian QL Leoftan,
(Jot wiser area of interest

Date Moy 23, 2015

Map number 1ss/ovvowne/t60503 ;
eo: ee el a

Aber at lipo
—; |
| Drawn by | Fabiano Dwi? x
Checked by Homo ladys \
@ GVL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: nlolee (4 a. | G reat WE

Nos.

Signature

_|

Date

4

+ [Ma Ledl Te.

06 [zheng |

P Base
Ophelia Nyenswall

Ce

2 O6-13~l6
rene S&- Besbman OSELESISZS
4 Gvece G. Wel, lO | is) 2ol
S lhunda 5 Resto LT OG (ia { 2016
6 |MilLe~ sackoR at 06 [13 /2olt
Fi fits Cube 06/13/20 fp -
5 wie OG /
Ae Ob fi2i@le
% |€Cavolne Neyns © (tal ane
"| Ame Dyan Bard, “fi

else

6h \AoX

Pe-eel)sfue

tfc} 13] do

Oflol)z [ety

Oiolaa(olo —_|

Dto{ oh
Ad oo4 1%

@ GVL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page
Community: Wolee( aQnawma ¢ yeew is

|S Name Signature Date

2° | Gleekau, becevtee. Wi. MEE 0 112 (2016
2¢ \(4] Ivy

2 | Cake 7, Toy
27 Mesach Xe 06/72/2016

2 | Mink Ss. Tre 3- | Mork $s.

7 Te uteh | A SE 4

8 | Abc  Varbee | 4Q. 16 bok?) De fe

6 GVL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page
Community: \clolee ( Pasar

Nos. Name | Signature Date
|. or Qa pat 5 ag” Fé —/ = “Deas
g a - lary
Ges (CSE 6<72

tes —O0%- oat

ie =0Ob—aal
IS -d6-28y
[<3 -06-2)l
[> ma Ys 6
13 —~ 66=Iale
3 = 06-7 d§
Ob- 1S ~ 20la
(S$— 06 ~ 20/4

ened — Darl
13 [-/20/6

@ GVL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page

Community:

Signature
‘

Date

ite

(S - O06 —2aly

efalese

OG 1F 2n46

OLAS -20

_|oG&-/%- 20l%

HG -73, ~2oly

O66 ~|2 ~2dlp

Ow -1s- el

OG@ -18 =

O46 ~ 1S 24

l2- EG - 2efh

-06 20
0-36 —2o/6

(S06 -20l1E

6 GVL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community:

[Nos.| | Name Signature Date
Ob-)z -
bG-12- Trl

s O6 =1B-2y
2z Chen ids [3 —0p -Zoly
rpICVRUS TOR | Ey 4 IZ —0 & = 2ehy
yy |EBiter Snel fe IZ -00-2oly
T Snohh (S -D6-—Wip
IZ—-BE-2ale
_ {1 —— If
| ea =e
RB OGBOLs
fac —/eeoy, |
r= OL AR —ol |
Victor)  Clace. 06-73 szaly.
ss lemme? Cocke | OAR’ - Zalyy

IH | Chernney WW, bred shit, Obl, —

SS Fs.  &. Geaviey | RG [B-06-20}6

S¢\"Sames Lowi — IZ —»b—Sattl
5>| Morte « Ace Alaa, = 08-06 aly

6 GVL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community:

Name Signature Date

| B-De-20l
|Zg= ov’ ~2ely
13—o06 tal

“Tigepeetala

LS - oe - Qoip
L2- Og

a
HR~ o6—Do/Z |
(3 - 6G_Lo/6
13-06 -C7
8 -66 -Zolb
5-06 -22xXl,
13-06 -2olb|
sie Ziove tap
har ame AL tr |e US - OL ZI
THU V1OIC ESS hel ae IZ —o0&-z2A
F5\Ode tl Dreb.’ |C-D IS— Gl 28
Teh Vek Po Pak ie 13 —BlL-- 25

@ GVL2-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community:

Nos. Name Signature — ] Date
iE ; 2. of rif
25 ja-etatas
—06-2aly
to (3B-06-20l
iq (3-Oe -25y
$z (S-O-zoly
05 |Trene _ Seeko Sob ~2ly
| Gy | EVifea 18-06 Zaly|
¥s|M 1B—O-Wl
Sol Preciwus Pain (3 = Ob -20
SF ereny Debel {%-Gle~
38 Macthi‘la Sure [3- 0-254)
St | Jounna, Aiea L3-vy - 20/h
| fe te. Svoll |g 2% —z0/¢
GI Lope Sroal [6-0 “oy
Me [3- 0% —tUK
72 |LNvdo- BALA IS — oh —Zoly
By | Remember  Eonmed] fs {s —obe -
AS Bele Nipmban|_ fii IZ ~ © ~zolp

@ GVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community:
Nos. Name Signature Date
Yel Loyis _ kevPebn & B—bb- wot
92] SoS Gren Tarpon | hg Sor Soth
{¢ | Dovis leh. vem — (SO zag}
WW Filectal tllen [S “Ole Zow
lov Chea oF [1% — bo ole
» Sach arp d ee ee De
Lo2A chan, £, 14 Pok 2— 66
Regu Stine = Preset 13 - of.
ie NNIOIEN Ldle 13 — Ob-2en~<)
Aynnie a feases, (5— 62 XVgly
16} Rebbacee, ae 63 -0¥-201
fp}! Free S-ob Zo
LL \WiGipria? —o 23 =0 Gx Di
er Morrfs pS — 6b -Zolle
Wo |NiChyte,  lkjleh p33 —ov ~eme
UW) Florntnee oe p2 —d0-25%
Ww2tlAmef, Slee GS ~—ob- 2a
WLS |CarSline, _ extotor, 03 — 0b-Lalp
Uy | Pancess belle |

@ GVL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: lol fie

ANON

Ve \loenna Plies

20 LZuHtADPL on Dut

IZ1| Mer Toko
| 246] (SBebde  Quiah

aE: Bel, £3-0-2alh
Magetine Si0L, as [S~ 06-201
26| Sessa)  Seacr~ 1S —O-201
24 MaareQe, Goelwe.| *\ Ce [13-5
IZA Morcix Tou MI [3-06 Yole
12%! Mer Toe MAT Sune. 15,204
124 Bett Sagbel, ie 8 1S -0G-20y
P50 Augustine. Snel | A § (S-db-221
[SI Era  Segber, | & § L3= Ole-2\
52. CardIine lle | C Ly (3~6 6-2alL
33) Chere Snel, CS LZ — 0-204

@ GVL2-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: Lelflee, an )
Nos. Name Signature Date
[34] Emmanuel? Chou jee! do ~IS _
/sa vedic, Sneh je ; IZ—OY-2e
BY. Sneh : = IS — 0G 2ly
ir eh 8a a -0%- dl
Baty Sie Sn a? (S b
fais an ae
Swope D. [13-01 ast

BS

Sah

ns rie, NimeQ

sD Seam genice|_ (hie. \ 4
(50S eabre SAloh

biel,

pessue

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page
Community: |
Nos. Name Signature Date |
ISIEte no, \edlbey [3-06- 20ly,
IS \Ro&e Dotan -06~20/b
Fatidical “Inted. sof ~ colle

Dikel kode i3-abs2ore
Eonomeuh Dork» - D [s-06-20!6_

fe

@ GVLEe

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: uy X Lue. rrou ©)

I | \icdoted Over, WCLorion ChehtQ-= dlp- 28
\2-| Rememoer C\re < (CE - 06-204

\BISGn oh ra a (Z— of Bop!
4. \Aphanso “Te ALT 7 - 06 20@
LS-| Nogeie __ Nyro 1 (F~Oo-2olp
lbiered  Viudire. \2-Mlo ~201Y
IF, RoOoScWe Ne natikh 17-0 b~20\
IWlerince Yee (F—O6~Zall |
EY | Divtce. Nyenama I#-Hb~2d!b

6 GVLe

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: b Y any

Signature Date

Do - F- Vole

(E-DY-2all)
I} -6 6~2l
[I _-Olo ~2dI/0

(h —d6-2ol
F-S@ [JF ap. 221b
“e Oe Rartoya (E-06-Zodly
Eh LuctaQ Paver | Ex Babb -apty|

fa IF} -O- 2olly
12-06 - 201g
[9- —-d6—201¢
[p-O6- 20le
[% _-b6 —2oly
[#% +06 -221¢
IF -Db -20ly
lL} -—06 ~2aly¥

Tore eal L> - O6-20Ip)
St Octher Tar Pe Le —ob ~20l4

3S eorris TLaA| mse cl @oth

1

@ GVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page
Community: aad
Nos. Name Signature Date
& Ams _ Nagbe: (F-De Lolo
§4 | SoSephine _Nagbe [P= OC Zlo
lo (3+ Oe~ a
[Le —ob- 2ol

[0G ~20l,

(z- —Sb -2al

a Ole - 2d

|,a-—G'e= 20ly
lr— 06 ~2all,

—Zol
Het =6GE2s

OT ahah Dae \T 2 cpus eee
I WW Satlh ul x. —0b-lé
20 ie. Otte Ye FT 06 -2g/6 |
WMidoe Hows 9 T. JF -—B 206 |
aifged! dah |F 3 Fuse
yzlFelecis/ Doe FD I-06 -20k

pe \Seamel wha SL rmvb —2ole. |
Te\Haton blah |) ap 06-2016 |

6 GVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: _)

Nos. Name Signature Date

AM Babies Sle (FETOC—ale

Ao. Emmanuel keeeheh| EM [P06 -20lk

JM Emmanuél KeeFa | E. k (2-0 ~ 2b

U2Wabe!  Saydec I -pO-Zoly

48 WUibeel | IH - Db - Lally

4 Paley Hp rittac! [t-O& al

Us \ESther __ Feffe, EG [P~ Vlo-20¥

He |Augilstine DO Myers | A.D, rtqee 17-0 6~ 274
GAPealckeRe Icke, | Oe (P.-06-206

BF | Emo _ (t—06 2olp

HO) Lfi(8on _ Se, tee. UL = 06 -2ole

\Sd |Nictoré Tbe | N

ST | Sylvester Toe | Gi]

Sz | Front ie. Tarpeh | a

Sz Alice coffer -

SL Harrison TagA|

SS | yleaham

S| Vow (Coupee. IP- Ob -2bly

5 Prechus, [Caspeee [p-—06e~2n\b

@ GVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page

Community: Da- UL,

Nos. | Name Signature Date

76 Bix) _/ GM _ #06 ~Ioll

FPAWeOS ¢€ § | \-Gle- a

28 e [F- -Db -Zal
PAL Le Ley 2ebhS (F_- 06-2lb
Sel y pd sneh_|1-DS [F706 ~22\\(5
Ritkebecca s.sneh|k+S I= 06-Zol

3J-B- 7 Oe -2all,

ii Qond  Kovmen | KKarmm | 17 - 66 -D0fG
[$4 |MadiSon pee Mapoe LL ~ 06_22t¢|
8 lcecelia pow Lucb I} = 06 ~ Sate
\% \Keotic2  Vormn, | K-K 1L—-o6- 206
GQ Parnik pee PD [pz 0b -dol6)
IM lve ore, E-h £7) = ©6 ~ dolt.
BP mtovtiea Doe 12210. y2 —ob ~24
bal ete, Dyoshet 8, 1% _o(, —alb|
M.| Dekordy bdeh _ 7 (P= Ob- _
92 |BeSic leh [ — ob — Zeal

93 $. Dobse a LL — 06 Za

PL 06 dole

@ GVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page

Community.
Nos. Name Signature Date
ean os filoxD pee Ler é
Fé etfice. Letbartge + = GL Def
2Y- Bec e (2s 06 Doll

qé Nolan wl, ileal 9-06 Det a
19 Fc pabell Dee. [elated 206 2Qe6 |

Dol p. Jerry yon Bovriive slé 520 (6

ieee. Toby Bhate—pferric 13> b = ole
lod ms eure Doe bh 26 = 9n7/2
1o3| Dovis Yeah | He NZL 20 le
TOY Tunisr Teale Du jt}- - 2d
S| Flopence Teak | -t E-2 20k
loll Anne _—s Tob OO VE eee be 2alb
ok Prmcess “Tar WY pn 6 —2olé
10% Felecia py | Aer }F- b= 2Qo}d
109| Rabert _ Faby | Qe It- b~Lole

108 Gusannal Joby | Rep  \F-b -2olb
Ld manvel cLea |e 2-4-2alb!
U2.|Sle flan Topy | Ot pre ~ 2h _|
(4 Pyne Tahy |Be an See

BcvVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page

Community: Bu- ( 1 5/2 Barrack. )

Nos. ~ Name Signature Date
ly | De Foo \yorper | DY [9-06 Bolo
US Angeline, Loe, | thd [2 —So- Wy
WG lelaStm Doe ALD. (AP [Pr - Be “ese
WF Maltline pve Zoe 2olye
Lg paket Cia)’ Swee [RO b- Zolle
[| Moses (P94 - 2ole
(20) /V Tel, -ob -20lv
12!) Aylfe Sah (2-06 - 201g)
122, £ Phine al FP 266) = 219
123 Dard Jah tee. IF--06- 20lv
124 Lawrance Teh — (Q-~d6o -2olv
'28| S-T eA (bb ~2alle
(24 Sarah ‘Teh (F~ D6 - 2014
(29 Prrgelinn, Teh (-— 062g |
IZ8 Agate. Toth \(F- ~ol -2db
124 padbieace Sah | a —rb-ane
120 RorMy Doo. [p- 06- Lol
Wl ASaley —_ Susen |, [P--ob-Wlo |
182] SeremraP £rogp._| TF -0b dle |

@ GVL=-

Memorandum of Understanding Incorporating Social Agreement ~ ,
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page
Community: =
Nos. Name Signature Date
133 Pectbus Piyee (9. -Ole- Dla)
1H “Sones is \+-Ob ~2 0,
VBE priced Fi yer. LF —Ob ~Zle
ea Dron Fi lIG-—o6 -Lolp
138 Palicra0 Myes [HO - 2o|p
134 Mares 12-0 -2lb
ul gaia Sankan B= Dl =
Ly n ree - 0@- G
[y2.| Fl drenle. Neate (HD - 2ol,
IW3\ Nagle. __ ure IR Of - dp
yg. mmo, _-f B~ Ob- wl
(Ws elena, Bre.
(Ue Fred Pe ;
(U7| Reland Ree | Real LF - 6b ~ Zell
wel LULIG>/ Bee | *B 19 - cb -201b|
ly |AnZelne Bge pa 7-2 6 -Zelb|
bd Etta poe. | ED |IF-—Se-
151 Name th Suduay \SAB | (Bpecwep|
168. Helene & Sudual FG  |JObPeake

@ GVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: hu—Cp Us Barract)

Nos. Name Signature Date
153 ROSe- Wieh Re We jp -0le~ 20
« [¥)@hTUyaty Dow. | MY De 2NG ~ 2G
wee Jewee Vor | J» De (7206 -2fe
ttMis  Fameh | Oa F [d= Ge“ Zo lee
[B8| Seared — tecreaetie | Sa [QZ Se -2010
IST.N Panneh | Me [ALToe —_
160 Alemiie Faneh NP —-
rill Wr etewe CPeavnela| seman ears
rel Nouefes Tranny | NE tt —Sb-25\
Lue Fle Latinllos, (HOw = Zot
[oY padrious Lo, IP —O& -rKe
165 Idashingion wyerntue, | \N N- J}. =o — Zoic |
1o% S- Emmanuel yeydee TEs (2-0G- ee
te? | Emcee? Atuewue E-n [[>e- RS — Was
lexi Bheyon Orumeh | So (2- 8S ~ rol6 |
McAeacth oom asyentue | €. a0 I-06 - 206
IMleriveess nego | P- 0 (F-e6~ Ble |
wapidebeceg wyentue |F- np Roe ~ zale
(IY Fst Segdea és Ipod — 2/6
BCVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community:

Nos. Name Signature Date

[43 RoNabiyo.t LuLulely \R-B GI A-0S-7e |B
me MYL Z Sule lO 7s = ce Qos |
19S Wotlinafon sryenuel | laf ac [[F- 06 ole
176 Catiyiwe aqreypiteds | C- Ar px706 ~70 [6
174 Ichvistinn seyder |e s Head tadl |
198 Pac hee Tralee I} -06-20l¢
(3a 7% Toate IF —OG-Zol¢|
IF E\Gs Toate, (7-6 G ~?2lye
(Go| Re, Trglecy, - LPOG -—20b
1S\|\Spath @. Tegbo ye Siler 17 06 - Lele
W82Vi'ctory  Saly V.5 ltd = of ~ 2076
158 |Westtar. Seth, fagho | K-53, 7 1] _ 06 ~2 eg
UseibVerlyn  Tideak ea 1 = 06 -2old
Ue \proses — Togbe ha .T ITao€i = Zo7?g
USb\Livtes  Jodbe x 7-06 - Lels|
161 \Shaitl. Ge Te92e- Sr | Bip pn ~ 06 — Jose |
ISSlSUnioe DUrrol Ray (27 = 66 — 2/6 |
sD Sunior Toghe $=$|F.T __ tz = 06 — Le |
UJOIEL Lis Jogder Fa7F = = Dols

@ GVL=-

\
Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community:

Nos. Name Signature Date
14 yore) Tosh Dac EE ee
LIZ Sartovs To dbo |< ~06 — 206
125 [Pviowce Forullu ee —e
14 (bert Jajbe-  |E.T [Ts 06 = Zo78
19S Prince  Geefley |p-T (2 06 ~ Zol6
176| Emma Swen LES (FP -Ge~ 2ole
JT To #, Te C= O- Zot’
lig Mamie- Dectth |NL teekR| 14 -o6 - nly
indakre Deeteh |\F Rs<hle|/> -ob- 2
joo Harker Tp #.F- It -00-2I9
‘al (eve le Ap. st - OB -296
202 CLo ti poker E+ p- \(2-- 06 -20lb
wR CoCICe pohys BR: p- |p -06-206
Ao, Tgmes Dd, ‘Baeble 1A-- D6 ~LAY
208, Esther Wi. Barflen | -sec2ele
2 Sarre) SS. Sle. /? - of % lb
26H! Fs erences vad SG 7e_ y7 - ob Lolb |

Meeceri, TF (Shen VY —ob os

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page
Community: a Yue 4
Nos. Name Signature Date
22 | Trorayaied SOA ey =

20 lt
0 Me

@ GVLee

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Coonrmeniig A ( Bue Ba Cyyveewiive

Nos.

Name

Signature

Kaur ane Swat,

(ae

Lihat. Cleef

4
ih!

Precis, Fock

@ GVL=

Signatures Page

community NYEn nue — Gyeeuiitt

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Nos.

Signature

1

ALICe pps senfon

2 Paul UNoé

> 4D. Mare Soh

Merrls kx Ah

Girtec sabe |
Beatrice kaysieth

b bt ay do“

.
5
@
7
t
q

ChesJeas

@ GVL=

Memorandum of Understanding Incorporating Social Agreement
~Pu-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

conmnin, 2U (Blue. Bee)

Nos.

Name

Signature

Date

21a

Clinko. It boe

6 GVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

alae (Panama }/ Greenville

Community:
Nos. Name Signature Date /
i Dah, korn Gebge— (2 -o06-O]€
2 Git web SS 13-16 —A&
3 |Peix wilelSaydeo| Aaa IB— o&~6
4 |Trome Beever — Tes 13-6 —of
S |Scbare Serchoy Dow es) (3-00 - 6
6 |Pnne Pro Spestnan | |3—06— o7l
Tl Argehe Wledr Bec /3-c@ —ot
€ | Rrglin bebe Key 13-06-01
1 | chen Pre off ___|13-06-ofb
0 | PAgacn RE © /3-06~-01@
| Pyebecen pel sie 13-26 —ot&
Viet TDogee~ ie /3—c2-—e
phoyandar Tobe wD /3-c@-216
Garpel Tho Aigp _|/3 -06- 06
Pe tates We P) 73,-—0€-01¢
Cyrk 7e @ /3~ 06—(Y
Vormuier Pre @ /3~d6- B16
Dre Posh tne & 13 -o06-mk |
Mane) Tarpebrv B 1% ~oe-tih
@ GVL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

bpJ kee pa _— \ Rrreontte

Community:

Name Signature Date

= Pabr Gg | (Gaaeete
wii, Se? (3B €6~ ele
+ Va gortrnL~ | Pheer 13 - 0-6/6

Lest dyenrd ledacenel [13 -6be othe _|

: ie | Drhe. /3~06~c1e

dina YG. Sod, | FS Soke |12-06~ alo
Be Adena 5. Maer [3-0b- ol&
p26" Keys Ditcbual UO thay [{3-0b-0f'e
rAvege maser | POuke _/3-06-et

ae Pane & 14-06 ~DIb
noe dSyel- Zzy) )3-26-A0

ANA Signatures Page _
Community: g vaanast Clee erveanote)

@ GVLE-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

~ [Re Ti dyes me aro CER,
| Sebeh. LbebeP | 13 Je /2016|
Ri chara Dlawel, i (06/2.
Pebece Ty
Sliver tol 14, Doge ¥
wr UYp = 06 tle
ToheGen Tra ew
eke Taveas [ip- 20~+Oh
andelhe  PB2 (pb G64
ns lf—s¢~-ab
ohetce anpd~ (6-9
Retire Gbeal | f Kkf-I6 to
Aono Tepe | PRAY I4- 16- Ob
VecloriwGs leas Yass Ja  [b-O16
olwer p, Dae Ge (Y- (b~o(b
Sabri Seely ry) (Y-1G ~ dip
Tad Neomoly > Kb ol
Deans Mumely @) i [6 — oth
is Alcce Geeplan oy) jy— Ib- 06

@ GVL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: Wolee
Nos. Name Signature Date
Funior Goul ‘= Ke 06-016
Brow ye. RedlED | 1-06-21 |
[Bile Gr Wessel 2 [f-06- op
rank G. banks | Gets) LPob-oll,
Ellen wher fa 1C-a6 ole
Comine Wel, | LC-ob ~Difo
Pon. When is [L-o& -AE
Viola pref KS) [9 -06~Ole
Preweese Wwlel i [r-0b 016
[Labor bef SS lice ab
[Mate Tastel Ea IC- ale
oe Dre SAlinSee 506-16
Alen eagle 4fhjec gl, (Cpe
Win, Sitio lee
pettma Pref Lebo l3—06-016

@ GVLE

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page

—

Nos. Name Date
Chay lest Nu oan lige Ke—dle
Mrses Sorbie “| tle — 0©- Al

regs nies ie Do Ab
peris 1 — 96~ Og
DB. TWEH NV. Kogoor |\deeore |Ib — Ol0— Os |
sie favpe, |PSR= 1 e— ob- ob
Abel WLargensioh (bo - ool
DaceuS Frrpel, 17-06-16
butienwp G.ttewe |Autteve | )7-a-olb
Mason Bb. Manin fier (06-016
Cumsg Kayee [ J-eb-ol&
Mark S$ 0rh [J+ ob-0b
Kelvvy Seb, TS [a-—-Ob-ap
Michaek Meare. Sete fo (7-o6-Ib
Noyen Senpon, | [hie "J -26~ 2b
Lome Ws Seseh lp J— o& —o1o
Foe Tea hye ltZaH o& —9L
Manue, Ta rped, MM. /T— 04-01L
(orpeh| Pear? —_ | 7 —0b- ole

6 GVL2s~

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: No LE& Q Na ma

Signature

Date

UT of 0/6,
[7-06 — olf

«wih I
nee al

Fe =e I7 = ©6 -olé
= Te, __|in~06-ol |
ihrer Cpe oi PE. = tel, atl,
Za Cray P ak wc tain
2tKearod Averanell SAL 7-06-06
SO thict «AL. Alyensuseh| ©. AZ W.— o6—elt,
30 Newer Dur YU. @ [7~ 06 -ol6
zt fatecia Jerbee | = ec ol
32 leloral, Serboe | 1 - [7 - ©6-ol6
[233 Rebecca tJevbLoc | 12 - ob -olb)
ulElis ech | ET | - o¢ lt
Sg eThelia Fewer.

$6 RePlrcy Cater

O.Pewee |!7-06-o16
eS

I'T—~06 of

|m—ob_ell,

ec ses
38 TFeckyi CR Hurely i ] Ut Lk >

I7-06-o1b

@ GVLz:

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

comm DLS Pos amaa)

Nos. Name Signature Date
lEsther Po hnnih_ SE. 18-66-0116
lena Kfact — 1 8-C-Ollo
Teuesq Saydec | FP (&- G- A'0
Eric F Saruren Ebb [ig-0G-a4
Mey idlue : [3—ov-ak
Dereis blue Bx. ibs 3 _ Ob-Oll
Ala-eal _[iue re! tis _0e~Ub
Meues Nyengel| W- Al 13-06 <A
| |ALenike seal 7. Al (Z-O06—Ub
Aluia Ponniz Ad. F 1% -— Ob-Afo
e|_ penne | AP (%— 06-Olb
[Nypoks Me wala 6 t3-ob— 01
—jMearthe Guarded “ore R06 -dlb
Prana Wawel, | ep Q-o6-olla |
buu/se (Ac Denia (3-06-51 6
esi l A -oo-ae
(auth PrSewo| + ges QQ 216
Plex P, Saydge [6 3-6-0

@ GVL=-

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page
ee Nu 2 innut/enreonitte

Tsaigh, “Tove Khe | 6/73/2016
a | s/8e |
Catalina Te Sscapsea CES Blot
Hellen Dam pam le{ oto
Ap ol Keogh la{2Jale

Sarah O0¢be | <td 6 [13 / Rak

‘Iitin__KORa s BLis/20l6
Ora __ sore, L6LiS1 2016
Madres, TacPel, | MT @lisl2o/6
Feélcral Larpol, Fel Ales/eole |
Macnre Tarpel| A .T 6/12! 2albs
Abic) “Tacgeh| Ac. T 6fisferla
Dovid 5 Tefen | BAT & > [a/(,

iM¢ess_Jaupe4, PT %(201G
Sst farteh, 15-5 ET:
Comfart Jarreh| TT 6/13 /2al¢
Mardehia tare mT (6/13/2014
Bache  ~j0e® | R-T 6//3/2 £6

@ GVLE

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township

Signatures Page

Rinw-_1e5 rea nse

Community: /
Nos. Name | Signature Date
[A Fied JO. | Pe=7 [bf IFote
lPnmie Boake, | JX- Bb) a) rale _|
Filtelyne Tete. | £7
Deo ie/ 78d. | D7 he [eae
GelCel 70%, | CP} b4j2)\ BA
Auguchre 12% | BO bilb|Ulo
Greene Romer | Ge bls [2016
|Ophela —__Sonpsn_| 0-S blis J Zo ke
Tgaac Sonpon | Fs | bfis/eo la,
Marthe Sich | M.% bfel2ké
D ia is blts/ 2exrL,
at Redews ’ fr, Doy
Am ae Awyyat 7) i; Ee rth
Youeh  Tarfteh aj wile
fend eam i> [we
Cen Nay [3,8
Feloa~ Teepe 4 al ole
eb| Teyp-eh 134 2-0

@ GVL2s

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

«

Community: Uo )

Nos. Name Signature Date

(Lebecee (arpel. Zz Gly] “Ute

leon PPQ iw 8 Ae |

Mam Chef. o pl matte

i:

BcvL=

Memorandum of Understanding Incorporating Social Agreement
Du-Wolee Nyennue Communities, Du-Wolee Township
Signatures Page

Community: thn Camp < STAN yy,

Signature

Pad &
iZ\7uTugsr? Thamas
[a Felicia, Sebeh ba lz 2a1e

[Go Kate Grego Ig/2 Joule
VE-lplurifred fon aS Ie/2/2olé

Yee 4m pel esp yee

So
Qa
R.c ROAD
Sede ”g)

E oy

|

Mork soe Tr \niaclat

NY
x
alta 8, ee, pe SSNS a
oe ey ie coven || \
inp lk Ba GV i || 2
gate ac. «fea. -——— ha
i 3] ra BRIDGES REHABILITATION PLAN

lo east IN DOE-WOLLEE NYANNUE COMMUNITY 3
Bf a EAST SINOE REGION OILPALM DEVELOPMENT 3
"Yong f SINOE COUNTY, LIBERIA K
SO 3
Sy O 3
Se FI =

DON }

Yi arog Bley,

72. bsea tot HCV Demarcation

mi [owe Block Pian
NASER Go he) cia wider Area of interest

x BS on

June (3, 20d6

| Drawn by | FebviantobwiP
+ Checked by
Date

Map number | 1185/ov12/owne/150523

Homo Motubah

May 23,2018

Or a
Be uas, Lothba

1a

Ga owne Block Pian l
Cicvt wider Area ot interest 1K An,

Ut Manne Mert gay

LT Flom Molubah
Yj t } De
GEO) | stop number Lies;
4 VUPOWNE/ 60555

= i
i 3,71 0 Onba
BeSTuad 3.10

Ee ahr

7

lasye

—_—

vr

WS Toe 06, lhe 20k =
Mints. Tre, pe —_j— a
> he |! B) GVL see. 2
SMP) c Bak. a -foftt BRIDGES REHABILITATION PLAN 7
LA Ale a IN DOE-WOLLEE NYANNUE COMMUNITY S
om a . EAST SINOE REGION OILPALM DEVEL OPMENT 3
’ NS si 3 :
: ag KK NX hs INOE ar UBERIA .
RRR MM AMA &
eS oe $3
+ W,) NY : on .
4 NS = toe a AYO Ken Se. seme
—— Roa
BE Town ; “IR Lor 1G
Sette sagt
DWN Township Boundary
Gircmsemecarsnon | ousil

HE
GOLDEN
Vi VEROLEUM
LIBERIA

Working in the Liberian Southeast, we aspire to be among the
best Oil Palm developers in the global industry. We stand to be
measured on our eight key values.

1. Successful investing, meeting the expectations of investors and
funders

2. Ending rural poverty and bringing the beginnings of long term
prosperity, education and health to communities where we develop

3. Preserving the natural environment, helping conserve flora, fauna,
water and carbon in Liberia

4. Respecting community self-determination, sovereignty, culture and
traditions of our hosts, through free, prior and informed choice of
communities to work with us and preserving their sacred heritage

5. Developing the skills and careers of our Liberian employees and
suppliers, especially of the people originating from our partner
communities

6. Practicing the best methods of legal compliance, regulatory
adherence, procedures and Oil Palm agriculture, founded on highly
developed skills, systems and attitudes

7. Building value added, helping the country of Liberia escape a
traditional role as a supplier of cheap raw materials

8. Continuing improvement and betterment in what we do, with
engagement of credible organizations who share all or same of these
objectives, whether partnering with us, challenging us, or critical of us.

A Brighter Future for Liberia

